IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 39902

STATE OF IDAHO,                                    )    2012 Unpublished Opinion No. 748
                                                   )
       Plaintiff-Respondent,                       )    Filed: November 29, 2012
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
EDWARD ANDERSEN, JR.,                              )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
       Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for correction of an illegal sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Edward Andersen, Jr. pled guilty to trafficking in methamphetamine by manufacturing,
I.C. § 37-2732B(a)(3), and admitted to being a persistent violator, I.C. § 19-2514. The district
court sentenced Andersen to a unified term of twenty-five years, with a minimum period of
confinement of five years. Two years later, Andersen filed an I.C.R 35 motion for correction of
an illegal sentence, which the district court denied.
       Andersen appeals. Specifically, Andersen asserts that his sentence was illegal because
there were defects in the preliminary hearing and commitment proceedings, defects in the
presentence and sentencing proceedings, and a jurisdictional defect in the information.
       In State v. Clements, 148, Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence

                                                  1
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence was excessive. Clements, 148, Idaho at 87, 218 P.3d at 1148.
Andersen’s sentence is well within the statutory maximum for trafficking in methamphetamine,
enhanced for being a persistent violator, and is not otherwise contrary to applicable law.
Therefore, we conclude no abuse of discretion has been shown. Accordingly, the district court’s
order denying Andersen’s Rule 35 motion is affirmed.




                                                 2